DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
By Applicant’s amendment filed December 23, 2020, claim 1 has been amended Claims 4 and 7 were previously canceled.  Claims 6, 11, 12 and 14-18 are withdrawn.  Claims 1-3, 5, 8-10, 13 and 19-22 are currently presented for examination.

Response to Arguments
The previous double patenting rejection over U.S. Patent No. 10,610,594 is hereby maintained and reproduced below as Applicant has not filed an appropriate terminal disclaimer or provided any persuasive arguments for traversal.  It is noted that Applicant will consider filing a terminal disclaimer once allowable subject matter is indicated.
With respect to the double patenting rejection over U.S. Patent No. 10,688,117, Applicant traverses said rejection for the same reasons as argued for the rejection under 35 USC 103.
This argument is found not persuasive since with the exception of benzoyl peroxide, U.S. Patent No. 10,688,117 specifically claims a composition comprising the same components as claimed in the instant claims including overlapping amounts of the 
Accordingly, at the time of the instant invention it would have been obvious to a person of ordinary skill in the art to combine benzoyl peroxide to the formulation of U.S. Patent No. 10,688,117 to arrive at the instant invention, since the formulation of U.S. Patent No. 10,688,117 contains dipotassium glycyrrhizate and Khaiat et al. teaches that the combination of dipotassium glycyrrhizate and benzoyl peroxide are useful in the treatment of acne.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus for these reasons the previous double patenting rejection over U.S. Patent No. 10,688,117 is hereby maintained and reproduced below.

Applicant argues that formulating a stable BPO composition comprising surfactants and oils was far from obvious considering BPO’s inherent instability.  Applicant argues that BPO is inherently unstable and reacts with a wide range of raw materials especially surfactants and oils, which makes BPO difficult to formulate.  Applicant argues that example 1 of the instant specification demonstrates that BPO degrades in sodium and disodium cocoamphoacetate which are conventional amphoteric surfactants.  Applicant argues that they have discovered a select subset of known mild anionic and/or non-ionic surfactants which can be used with BPO to achieve a stable formulation.  Applicant argues that the prior art does not teach the benefits of using the claimed surfactants in BPO containing formulations.  Applicant argues that since the prior art does not appreciate the increased stability of BPO in the claimed select group of mild anionic and/or non-ionic surfactants, the claims are non-obvious over the cited prior art references.
Applicant further argues that the “unexpected results” do not “flow naturally” from all anionic and/or non-ionic surfactants—only those selected from the group consisting of zinc coceth sulfate, sodium cocoyl isethionate, sodium lauroyl isethionate, or sodium salts thereof, and decyl glucoside. Applicant argues that while Fowler names a couple of the recited surfactants, it does not mention any particular advantage to using the claimed surfactants. 

Firstly, Fowler et al. teaches formulations comprising a surfactant selected from amphoteric surfactants, nonionic surfactants and mixtures thereof (column 4 lines 35-42).  Fowler et al. teaches that among the nonionic surfactants that are especially useful are those that can be broadly defined as condensation products of long chain alcohols, e.g. C8-30 alcohols, with sugar or starch polymers, i.e., glycosides (column 4 line 66-column 5 line 2). These compounds can be represented by the formula (S)n -O-R wherein S is a sugar moiety such as glucose, fructose, mannose, and galactose; n is an integer of from about 1 to about 1000, and R is a C8-30 alkyl group and examples of long chain alcohols from which the alkyl group can be derived include decyl alcohol, cetyl alcohol, stearyl alcohol, lauryl alcohol, myristyl alcohol, oleyl alcohol, and the like (column 5 lines 2-9). Preferred examples of these surfactants include those wherein S is a glucose moiety, R is a C8-20 alkyl group, and n is an integer of from about 1 to about 9, wherein commercially available examples of these surfactants include decyl polyglucoside (available as APG 325 CS from Henkel) and lauryl polyglucoside (available as APG 600CS and 625 CS from Henkel) (column 5 lines 9-15).  It is noted that the decyl polyglucoside available as APG 325 CS from Henkel is the same decyl 
Secondly, Fowler et al. teaches providing stable homogeneous foam and good lathering cleansing formulations (abstract).  Fowler et al. teaches that the compositions will preferably be in the form of a stable single phase, most preferably a true solution, however the compositions can also be in the form of stable emulsions or coacervates containing one or more stable discontinuous phases dispersed throughout the aqueous, or water phase (column 13 lines 16-22).  Thus Fowler et al. is concerned with the production of stable formulations.  Fowler et al. further teaches that the compositions can further comprise a low level of one or more anionic surfactants in an amount from 0.1% to about 2.5% (column 134 lines 50-61).  Preferred anionic surfactants are alkoyl isethionates and the alkyl and alkyl ether sulfates such as sodium cocoyl isethionate, sodium lauroyl isethionate (column 14 lines 3-15).  Particularly preferred are ammonium 
Furthermore prior to the effective filing date of the instant invention, the use of sodium cocoyl isethionate as a surfactant in benzoyl peroxide formulations was well-known in the art as provided by the teachings of Ramirez et al.  Ramirez et al. (EP-0737474 A2) teaches preparing benzoyl peroxide compositions having a long shelf life and remaining stable even at higher temperatures (page 2 lines 51-52).  Ramirez et al. specifically teach the use of sodium cocoyl isethionate as a suitable surfactant in a stable benzoyl peroxide foaming cleansing cream (page 6 lines 24-52).
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art when formulating a composition comprising benzoyl peroxide as an active agent to include the anionic surfactant sodium cocoyl isethionate with a reasonable expectation that said surfactant would be a suitable surfactant for obtaining a stable formulation containing benzoyl peroxide in view of the state of the art which recognizes sodium cocoyl isethionate as a suitable surfactant for stable benzoyl peroxide foaming cleansing creams.  
Thus based on the teachings of Fowler et al., an ordinary skilled artisan can clearly envisage a topical wash composition comprising about 0.05% to about 5% of benzoyl peroxide, from about 0.1% to about 20% of the surfactant decyl glucoside and 
Thus since Fowler et al. in view of Siddiqui et al. and Khaiat et al. render obvious a topical wash composition comprising the same components as claimed in the same amounts as claimed, the cited claims of the instant application are rendered obvious.  In response to applicant's argument that the prior art does not appreciate the stability of BPO in the claimed select group of mild anionic and/or non-ionic surfactants, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus the claims are rejected since the prior art renders obvious formulating a composition comprising the same components as claimed and even though the prior art does not necessarily recite that the formulation comprising benzoyl peroxide will have improved stability due to the addition of the surfactants, said improved stability will necessarily be achieved by following the express teachings of the prior art and formulating a topical cleansing wash comprising BPO and from about 0.1% to about 20% of the surfactant decyl glucoside and from about 0.1% to about 2.5% of sodium cocoyl isethionate as well as the additional components as claimed in instant claim 1.  
In view of Applicant’s amendments to the claims, the previous rejection under 35 USC 103 has been modified and said modified rejection is detailed below.  This action is FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8-10, 13 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-23 of U.S. Patent No. 10,610,594 B2 (Application No. 14/442,693) in view of Mallard et al. U.S. Publication No. 2009/0318550 A1. 
The cited claims of the instant application claim a topical wash composition comprising benzoyl peroxide; at least one anionic and/or non-ionic surfactant selected -olefinsulfonates optionally its sodium salt and decyl glucoside; zinc gluconate; dipotassium glycyrrhizate; at least one compound selected from vegetable oils, mineral oils, animal oils, synthetic oils, silicones, and mixtures thereof; water; and at least one non-ionic emulsifier selected from the family of sugar ester derivatives, polyglycerol esters, gemini surfactants and mixtures thereof; and further comprising one or more pharmaceutically acceptable excipients such as a gelling agent.
The cited claims of ‘594 claim a topical wash composition comprising benzoyl peroxide; at least one anionic and/or non-ionic surfactant selected from the group consisting of zinc coceth sulfate, sodium cocoyl isethionate, sodium lauroyl isethionate, C14-C16 -olefinsulfonates and decyl glucoside; zinc gluconate; dipotassium glycyrrhizate; and at least one gelling agent.
The difference between the cited claims of the instant application and the cited claims of ‘594 is the form of the compositions.  The instant composition is an emulsion comprising an oil phase, an aqueous phase and an emulsifier, whereas the composition of ‘594 can be in any form.
The cited claims of the instant application and the cited claims of ‘594 are not patentably distinct since the composition of ‘594 can be in any form and thus forms routinely utilized in the art including emulsions such as creams, lotions, etc. would be contemplated.
 Mallard et al. teaches a stable dermatological/cosmetic emulsion useful for the treatment of acne vulgaris, comprising benzoyl peroxide, at least one fatty phase, at 
Accordingly, an ordinary skilled artisan would have been motivated to formulate the formulation of ‘594 as an emulsion and add components well-known in the art as taught by Mallard et al. to formulate an emulsion including an oil phase, an aqueous phase, as well as an emulsifier such as a sugar ester and thus arrive at the instant invention.
Thus the cited claims of the instant application and the cited claims of ‘594 are mutually obvious and thus not patentably distinct.

Claims 1-3, 5, 8-10, 13 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,688,117 B2 (Application No. 15/955,371 Provided on IDS) in view of Khaiat et al. U.S. Publication No. 2004/0228885 A1 (of record).
Claims 1-3, 5, 8-10, 13 and 19-22 of the instant application claim a topical wash composition consisting of between 1% w/w and 5% w/w benzoyl peroxide; between -olefinsulfonates or its sodium salt and decyl glucoside; between 0.1% w/w and 1% w/w zinc gluconate; between 0.1% w/w and 1% w/w dipotassium glycyrrhizate; at least one compound selected from vegetable oils, mineral oils, animal oils, synthetic oils, silicones, and mixtures thereof; water; and between 0.1% w/w and 5% w/w of at least one non-ionic emulsifier selected from the family of sugar ester derivatives, polyglycerol esters, gemini surfactants and mixtures thereof; and further comprising one or more pharmaceutically acceptable excipients such as a gelling agent, a wetting agent or a humectant, wherein the composition does not comprise a retinoid or ethanol.
Claims 1-17 of ‘117 claim a foaming topical wash composition consisting of: (a) between 1% and 10% by weight of zinc coceth sulfate of active material (AM) relative to the total weight of the composition; (b) between 0.15% and 0.3% by weight of zinc gluconate relative to the total weight of the composition; and (c) between 0.25% and 0.3% by weight of dipotassium glycyrrhizate relative to the total weight of the composition; and (d) one or more pharmaceutically acceptable excipients selected from the group consisting of: (i) gelling agents; (ii) viscosity increasing agents; (iii) emulsifiers; (iv) antioxidants selected from the group consisting of vitamin E and its derivatives, vitamin C and its derivatives, butylated hydroxytoluene, butylated hydroxyanisole, acetyl cysteine, citric acid, sodium metabisulfite, sodium sulfite, and combinations thereof; (v) vitamins and/or vitamin derivatives selected from the group consisting of vitamin E and its derivatives, vitamin C and its derivatives, vitamin B3, 
The composition of ‘117 does not include benzoyl peroxide.
Khaiat et al. teaches compositions and methods for treating skin conditions such as acne containing sebum reduction agents, keratolytic agents and anti-inflammatory agents (abstract).  Khaiat et al. teaches the use of dipotassium glycyrrhizinate as an anti-inflammatory agent useful in the composition for treating acne (claim 9 and table IA page 6).  Khaiat et al. teaches that the amount of dipotassium glycyrrhizinate is preferably in the range of 0.1% w/w to 1% w/w (page 6 [0068]).  Khaiat et al. further teaches that benzoyl peroxide is a keratolytic agent useful in treating acne [0030].  Furthermore Khaiat et al. specifically teaches that the combination of sebum control agents, anti-inflammatory agents and keratolytic agents unexpectedly serve to reduce the time for acne lesions to heal and to reduce the amount of acne lesions more quickly than previously known compositions [0020].  
Accordingly, at the time of the instant invention it would have been obvious to a person of ordinary skill in the art to combine benzoyl peroxide to the formulation of ‘117 prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus the cited claims of the instant application are rendered obvious over the cited claims of ‘117 in view of the teachings of Khaiat et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
  Claims 1-3, 5, 8-10, 13 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Fowler et al. U.S. Patent No. 5,635,469 in view of Ramirez et al. EP-0737474 A2; Siddiqui et al. U.S. Patent No. 6,403,110 B1 (of record); and Khaiat et al. U.S. Publication No. 2004/0228885 A1 (of record).
Claims 1-3, 5, 8-10, 13 and 19-22 of the instant application claim a topical wash composition consisting of between 1% w/w and 5% w/w benzoyl peroxide; between 0.5% w/w and 5% w/w of at least one anionic and/or non-ionic surfactant selected from the group consisting of zinc coceth sulfate, sodium cocoyl isethionate, sodium lauroyl isethionate and decyl glucoside; between 0.1% w/w and 1% w/w zinc gluconate; between 0.1% w/w and 1% w/w dipotassium glycyrrhizate; at least one compound selected from vegetable oils, mineral oils, animal oils, synthetic oils, silicones, and mixtures thereof; water; and between 0.1% w/w and 5% w/w of at least one non-ionic emulsifier selected from the family of sugar ester derivatives, polyglycerol esters, gemini surfactants and mixtures thereof; and further comprising one or more pharmaceutically acceptable excipients such as a gelling agent, a wetting agent or a humectant, wherein the composition does not comprise a retinoid or ethanol and at least 90% of the benzoyl peroxide present at formulation remains present in the composition after three months at room temperature.
Fowler et al. teaches foam producing products useful for personal cleansing and for delivering a wide variety of active ingredients to the skin (abstract).  Fowler et al. teaches a foam producing cleansing product comprising from about 0.1% to about 20% 
Fowler et al. teaches the compositions contain preferably from about 0.5% to about 15% of a surfactant selected from the group consisting of amphoteric surfactants, nonionic surfactants and mixtures thereof (column 4 lines 35-38).  Fowler et al. teaches that among the nonionic surfactants that are especially preferred are those that can be broadly defined as condensation products of long chain alcohols, e.g. C8-30 alcohols, with sugar or starch polymers, i.e., glycosides such as decyl polyglucoside (available as APG 325 CS from Henkel) and lauryl polyglucoside (available as APG 600CS and 625 CS from Henkel) (column 7 lines 25-35).  Fowler et al. further teaches that the compositions can further comprise a low level of one or more anionic surfactants in an amount from 0.1% to about 2.5% (column 134 lines 50-61).  Preferred anionic surfactants are alkoyl isethionates and the alkyl and alkyl ether sulfates such as sodium cocoyl isethionate, sodium lauroyl isethionate (column 14 lines 3-15).  Fowler et al. further teaches that another class of suitable anionic synthetic surfactants are designated as olefin sulfonates having about 12 to 24 carbon atoms (column 14 lines 30-33).  Claims 14-16 of Fowler et al. specifically claim that the composition comprises from about 0.1% to about 2.5% of an anionic surfactant such as sodium cocoyl isethionate or sodium lauroyl isethionate.

Fowler et al. further teaches that anti-acne actives are preferred for use in the topical wash compositions including benzoyl peroxide (column 14 lines 58-64).  Fowler et al. teaches that the compositions can contain typically from about 0.01% to about 20% and preferably from about 0.05% to about 5% of the active ingredient (column 14 lines 35-45).  Fowler et al. specifically claims that the active ingredient is benzoyl peroxide (claim 13).
Fowler et al. further teaches that the compositions further comprise from about 0.05% to about 10%, preferably from about 0.075% to about 5% and most preferably from about 0.10% to about 2% of an emollient wherein sucrose laurate is among the more preferred emollients (column 11 lines 25-28 and column 13 lines 1-3).  Fowler et 
Fowler et al. further teaches that the composition further includes from about 1% to about 10% of a humectant wherein preferred humectants useful in the compositions include among others propylene glycol, glycerin, and mixtures thereof (column 10 lines 43-47 and column 11 lines 19-21).
Fowler et al. further teaches that water soluble cationic or nonionic polymers are included in the compositions in an amount from about 0.1% to about 10% including preferred cellulose derivatives and polyacrylamides (column 7 lines 40-63).
Fowler et al. teaches that a variety of additional ingredients can be incorporated into the compositions of the present invention including vitamins and derivatives thereof (e.g. tocopherol, tocopherol acetate, and the like); resins; gums; waxes (both naturally occurring and synthetic); skin penetration aids such as DMSO, 1-dodecylazacycloheptan-2-one (available as Azone from the Upjohn Co.) and the like; skin bleaching (or lightening) agents including but not limited to hydroquinone, kojic acid and sodium metabisulfite; antioxidants; chelators and sequestrants; and aesthetic components such as fragrances, pigments, colorings, essential oils, skin sensates, astringents, skin soothing agents, skin healing agents and the like, non-limiting examples of these aesthetic components include panthenol and derivatives (e.g. ethyl panthenol), pantothenic acid and its derivatives, clove oil, menthol, camphor, eucalyptus oil, eugenol, menthyl lactate, witch hazel distillate, allantoin, bisabalol, dipotassium glycyrrhizinate and the like (column 17 lines 27-49).

With respect to the claimed limitation that the composition contains between 0.5% w/w and 5% w/w of at least one anionic and/or non-ionic surfactant selected from the group consisting of zinc coceth sulfate, sodium cocoyl isethionate, sodium lauroyl isethionate and decyl glucoside, Fowler et al. specifically exemplifies the selection of decyl polyglucoside as the surfactant (examples I-VI).  Accordingly, an ordinary skilled artisan would clearly envisage the selection of decyl glucoside as the surfactant in the formulations of Fowler et al.  Thus there is clear motivation found in Fowler et al. to select at least decyl glucoside in an amount within the range claimed in the instant application.  
Furthermore, Fowler et al. teaches providing stable homogeneous foam and good lathering cleansing formulations (abstract).  Fowler et al. teaches that the compositions will preferably be in the form of a stable single phase, most preferably a true solution, however the compositions can also be in the form of stable emulsions or 
Thus based on the teachings of Fowler et al., an ordinary skilled artisan can clearly envisage a topical wash composition comprising about 0.05% to about 5% of benzoyl peroxide, from about 0.1% to about 20% of the surfactant decyl glucoside and from about 0.1% to about 2.5% of sodium cocoyl isethionate and/or sodium lauroyl isethionate.
Furthermore prior to the effective filing date of the instant invention, the use of sodium cocoyl isethionate as a surfactant in benzoyl peroxide formulations was well-known in the art as provided by the teachings of Ramirez et al.  Ramirez et al. teaches preparing benzoyl peroxide compositions having a long shelf life and remaining stable even at higher temperatures (page 2 lines 51-52).  Ramirez et al. specifically teach the use of sodium cocoyl isethionate as a suitable surfactant in a stable benzoyl peroxide foaming cleansing cream (page 6 lines 24-52).

Fowler et al. does not teach the inclusion of zinc gluconate and dipotassium glycyrrhizate.
However, Fowler et al. teaches including miscellaneous ingredients in the composition such as dipotassium glycyrrhizinate (column 17 lines 48-49).
Siddiqui et al. teaches the use of zinc salts, particularly zinc gluconate to reduce sebum on the surface of the skin (abstract).  Siddiqui et al. specifically demonstrates that 0.5% zinc gluconate reduces sebum on the skin (column 23 lines 37-47).  Siddiqui et al. claims a formulation comprising about 0.5% zinc gluconate and about 0.2% dipotassium glycyrrhizinate for reducing sebum on the surface of the skin (claim 1).  Siddiqui et al. further teaches that reducing sebum on the surface of the skin is useful in the treatment of acne (column 2 lines 3-30).
Khaiat et al. teaches compositions and methods for treating skin conditions such as acne containing sebum reduction agents, keratolytic agents and anti-inflammatory agents (abstract).  Khaiat et al. teaches the use of dipotassium glycyrrhizinate as an anti-inflammatory agent useful in the composition for treating acne (claim 9 and table IA 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Fowler et al. which teaches a cleansing composition comprising benzoyl peroxide as an anti-acne active ingredient and furthermore teaches that miscellaneous ingredients such as dipotassium glycyrrhizinate can be included in the composition, with the teachings of Siddiqui et al. which teaches including zinc gluconate and dipotassium glycyrrhizate in compositions for treating acne, as well as Khaiat et al. which teaches the use of dipotassium glycyrrhizinate in compositions for the treatment of acne.  Thus, since at the time of the instant invention zinc gluconate and dipotassium glycyrrhizate were known in the art to be useful components for the treatment of acne, an ordinary skilled artisan would have been motivated to include said components in the composition of Fowler et al. which contain benzoyl peroxide as an anti-acne active and thus is for the treatment of acne with a reasonable expectation of improved success.  In addition, Khaiat et al. specifically teaches that the combination of sebum control agents, anti-inflammatory agents and keratolytic agents unexpectedly serve to reduce the time for acne lesions to heal and to reduce the amount of acne lesions more quickly than previously known prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  
With respect to claim 20 and Applicant’s newly added limitation to claim 1 which recites at least 90% of the benzoyl peroxide present at formulation remains present in the composition after three months at room temperature, since the cited references render obvious a composition as claimed in claim 1 of the instant application, the properties of the composition as claimed in instant claims 1 and 20 are rendered obvious since "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-3, 5, 8-10, 13 and 19-22 are rejected.  Claims 4 and 7 are canceled. Claims 6, 11, 12 and 14-18 are withdrawn.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM